NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3986-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMIE L. LAWSON,

     Defendant-Appellant.
_________________________

                    Submitted September 21, 2020 – Decided October 26, 2020

                    Before Judges Rothstadt and Susswein.

                    On appeal from the Superior Court of New Jersey,
                    Ocean County, New Jersey, Accusation No. 17-10-
                    1567.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Ernest A. Ryberg, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel Marzarella, Chief
                    Appellate Attorney, of counsel; Shiraz I. Deen,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Jamie L. Lawson is currently serving a state prison sentence in a half-way

house. He appeals from a June 25, 2020 order issued by Judge Wendel E.

Daniels denying his motion for release from custody pursuant to Rule 3:21-

10(b)(2) or, in the alternative, for suspension of sentence (medical furlough)

pursuant to State v. Boone, 262 N.J. Super. 220 (Law Div. 1992). We have

carefully considered the record in light of the applicable legal principles and

affirm.

      Because we affirm substantially for the reasons explained in Judge

Daniels' thorough fifteen-page opinion, we need not re-address all of Lawson's

arguments, but add the following comments. Lawson's application rests on

Governor Murphy's Executive Order 124, which declared a state of emergency

in response to the COVID-19 pandemic. The gist of Lawson's argument is that

because of his underlying medical conditions, he faces an "irrefutable risk of

death" if exposed to the virus while he is in custody.

      We agree with Lawson that he was not required to exhaust administrative

remedies by seeking relief before the parole board or the Department of

Corrections (DOC) prior to filing a motion with the court under Rule 3:21-10(b).

The Supreme Court in In re Request to Modify Prison Sentences, Expedite

Parole Hearings, and Identify Vulnerable Persons recently explained that

                                                                        A-3986-19T4
                                        2
"[i]ndividual inmates may also seek relief independently under Rule 3:21-

10(b)(2). They do not have to exhaust the remedies available under the

Executive Order before they may file a motion in court." 242 N.J. 357, 370

(2020).

      However, as Judge Daniels correctly ruled, Lawson is not eligible for

release as he has yet to complete the mandatory term of parole ineligibility

imposed on his first-degree money laundering conviction. The Supreme Court

made clear in Request to Modify Prison Sentences that neither Rule 3:21-

10(b)(2) nor the other sources raised by the defendant in that case provide

authority for the courts to establish and oversee a broad-based program to

release or furlough state prison inmates. Id. at 378–79. Importantly, the Court

did not alter the eligibility requirements for an application pursuant to Rule 3:21-

10.

      In State v. Mendel, we held that "a sentence cannot be changed or reduced

under R. 3:21-10(b) below the parole ineligibility term required by statute." 212
N.J. Super. 110, 113 (App. Div. 1986). In this instance, Lawson pled guilty to

first-degree financial facilitation of criminal activity (money laundering) and

third-degree   theft   relating   to   construction   fraud   perpetrated   against

approximately forty homeowners whose homes were damaged by Superstorm


                                                                            A-3986-19T4
                                         3
Sandy. He was sentenced in accordance with the plea agreement to a ten-year

prison term. As required by N.J.S.A. 2C:21-27(a), the sentence for the money

laundering conviction included a forty-two-month period of parole ineligibility.

Accounting for the credit for time served in jail before sentencing, Lawson is

not eligible for parole until December 15, 2020, and therefore is not eligible for

the relief he requests until that date.

      Furthermore, Judge Daniels carefully reviewed the medical records,

certifications, and other submissions and determined that Lawson failed to

establish a severe depreciation of health sufficient to justify the relief he seeks.

Lawson's medical conditions include a blood clot in his leg, a broken nose, two

hernias, high blood pressure, and a low white blood cell count. Judge Daniels

recognized that Lawson may be at an increased risk for death or serious injury

if he were to contract COVID-19 but concluded that his medical condition does

not rise to the level of life-threatening. "Moreover," the judge explained, "there

exists no current depreciation of defendant's health whatsoever, let alone the

required 'severe depreciation.'"     Judge Daniels concluded, "[d]efendant has

entirely failed to demonstrate that the strong protective measures adopted by the

DOC cannot adequately protect him from [COVID-19 risks], nor has he

provided any evidence that the DOC is unequipped to treat him, or that [the half-


                                                                            A-3986-19T4
                                          4
way house] is experiencing a significant outbreak." We see no reason to disturb

Judge Daniels' assessment of the health-related risks Lawson faces while in the

custody of the DOC.

      Judge Daniels also considered the risk to public safety should Lawson be

released. The judge reasoned that because Lawson is not suffering from serious

illness, he would be physically able to return to criminal behavior upon release.

Judge Daniels emphasized,

            [t]he defendant is a dangerous criminal who has
            committed serious violent offenses such as robbery and
            assault with a deadly weapon, and serious non-violent
            offenses such as the current [first-degree money
            laundering] offense. This court has a high degree of
            concern regarding defendant's continued risk to the
            public, due to both the gravity of this crime and the vast
            amount of vulnerable people that exists in today's
            global pandemic.

We add that Judge Daniels sentenced Lawson and thus is familiar with the

circumstances of the offense and his criminal background.

      Affirmed.




                                                                         A-3986-19T4
                                        5